Citation Nr: 1706155	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a right wrist disability, to include arthritis, claimed as secondary to service-connected left wrist fracture residuals and/or the service-connected left shoulder fracture residuals.

2. Entitlement to service connection for a right thumb disability, to include arthritis, claimed as secondary to service-connected left wrist fracture residuals and/or the service-connected left shoulder fracture residuals.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in September 2012. A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board remanded this matter in March 2015 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A May 2015 Supplemental Statement of the Case (SSOC) issued by the RO continued to deny service connection for the right wrist and right thumb disabilities.


FINDINGS OF FACT

1. A right wrist disability, to include arthritis, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

2. A right wrist disability, to include arthritis, is not caused or aggravated by a service-connected disease or injury.

3. A right thumb disability, to include arthritis, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

4. A right thumb disability, to include arthritis, is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1. A right wrist disability, to include arthritis, was not incurred in or aggravated by service, and it is not presumed to have incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

2. A right wrist disability, to include arthritis, is not proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).

3. A right thumb disability, to include arthritis, was not incurred in or aggravated by service, and it is not presumed to have incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. A right thumb disability, to include arthritis, is not proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a Veteran in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify was initially satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in November 2009. The letter informed of the evidence required to substantiate the claims and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned. The claims were last adjudicated by way of a November 2011 Statement of the Case (SOC). Thus, the Veteran has received all required notice concerning the claims.

VA also has a duty to assist a Veteran in the development of a claim. This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished. The claims file contains the Veteran's service treatment records, VA medical treatment evidence, and the Veteran's statements.  The Veteran underwent a VA examination in November 2009. The Board, in its remand issued in March 2015, found this examination was inadequate for failing to provide a proper rationale for the medical opinions given. The Veteran was provided new VA examinations in May 2015. The Board finds these examinations are adequate to decide the appeal. The examiner reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided medical findings and opinions directly pertinent to the instant matter. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Board finds there has been substantial compliance with its July 2015 remand directives. The Boards notes the Court has stated "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). The Veteran was sent a letter indicating he could submit any private medical records. The record does not indicate the Veteran notified VA of any other private medical records in existence in regard to his claims. The VA included VA medical records after May 25, 2011 with the file. A new VA examination was conducted in May 2015, and this exam was adequate. Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Service Connection

A. Veteran's Contentions

The Veteran claims entitlement to service connection for his right wrist and right thumb disabilities. The Veteran claims these disabilities are secondary to residuals from left shoulder and left wrist fractures sustained in a 1975 motor vehicle accident, which occurred while he was in service. The Veteran does not contend these injuries are directly connected to service. However, the Board will consider the possibility these disabilities are directly connected to service.

The Veteran testified at his September 2012 hearing that he began using his right hand more after he sustained fractures in his left shoulder and left wrist in a car accident in 1977. He reported the pain in his right hand began following surgery on his left thumb in April 2007. After this surgery, the Veteran contends he began overcompensating for his left arm and hand, causing pain in his right hand. See September 2012 Hearing Transcript.

The Board notes the Veteran is currently service connected for residuals from a left shoulder fracture at 20 percent since 2011, arthritis of the left thumb associated with residuals of a left wrist fracture at 10 percent since 2007, and arthritis of the left wrist associated with residuals of a left wrist fracture at 10 percent since 2009.

B. Applicable Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

C. Discussion

In light of the applicable law set forth above, the Board has carefully considered the facts of this case. Ultimately, both claims of service connection must be denied because the preponderance of the credible and competent evidence of record weighs unfavorably against the claims. The reasons and bases resulting in this determination follow.

(i) Direct Service Connection

During the period of the appeal, the Veteran received a diagnosis of degenerative arthritis of the right thumb and degenerative arthritis of the right wrist. Thus, the requirement for a current disability has been met.

However, the service treatment records are silent in regard to any injury or disability of the right thumb or wrist in service. The Veteran does not provide any other evidence suggesting an in-service event directly caused his current right wrist or right thumb disabilities. Absent an in-service injury or disease, direct service connection must be denied.

(ii) Chronicity/Continuity

Degenerative arthritis is considered to be a chronic disease under 38 C.F.R. § 3.309(a). The Veteran did not receive a diagnosis of degenerative arthritis in the right wrist or thumb until 2007, over 40 years after the Veteran was discharged from service. Furthermore, the Veteran's right wrist and right thumb disabilities did not manifest to a compensable degree within one year of separation of service. As a result there is no presumption the Veteran's right wrist or thumb disabilities are service-connected under 38 C.F.R. § 3.307(a). 

In regard to the continuity of symptomatology since service, as noted above, the Veteran was not diagnosed with degenerative arthritis of the right wrist or right thumb until 2007. The Veteran does not contend the pain in his right wrist and right thumb began until after he had surgery on his left hand in 2007. While the Veteran did credibly testify to more extensive use of his right hand after his 1975 accident, the medical evidence of record does not show complaints of pain or injury in the right wrist or right thumb until after the 2007 surgery to the Veteran's left hand. The Board finds there is no continuity of symptomatology between any pain noted in service and the Veteran's current right wrist and right thumb disabilities.

(iii) Secondary Service Connection

The Veteran contends he began experiencing pain in his right wrist and right thumb after having surgery on his left thumb in 2007 as a result of overuse of his right hand to compensate for the limited use of his left hand. The Veteran is competent to testify to the pain in his right hand and when that pain began. Jandreau, 492 F.3d at 1376-77. However, the Board must determine on a case by case basis whether a Veteran's particular disability is the type of disability for which lay evidence regarding diagnosis and etiology is competent. See Davidson v. Shinseki, 581 F.3d 1313, 1316, (Fed. Cir. 2009). Absent an opinion by a medical professional, the Veteran's statements alone as to causation and etiology are not competent. The Veteran's testimony as to the development of his degenerative arthritis in both his right wrist and right thumb is an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is the type the courts have found to be beyond the competence of lay witnesses. Jandreau, 492 F.3d. at 1377, n. 4.

The more probative medical opinion weighs against the argument that the right thumb and right wrist disabilities are caused by or worsened by the Veteran's service-connected residuals from left shoulder and left wrist fractures. The May 2015 examiner reviewed the entirety of the file and considered the Veteran's statements, and the examiner opined that while there is a current disability and the Veteran is reporting continuous pain in his right thumb and wrist, it is less likely than not that this disability was caused or aggravated by the service-connected left wrist and shoulder injuries. The examiner noted medical research suggesting degenerative arthritis in the wrists is most often caused by trauma or repetitive fine motor movements. The examiner indicated the Veteran, being right hand dominant and in a job that required repetitive fine motor activities, is more likely to have developed his current wrist disabilities as a result of the normal wear and tear of a heavily used, dominant hand. The examiner noted degenerative arthritis in the thumb is most often caused when the cartilage wears down in the joints as a result of repetitive fine motor movements causing high stress on the joint. Again, the Veteran's job required repetitive fine motor movements, and the examiner opined this, along with the normal wear and tear in a dominant hand was more likely the cause of the Veteran's current disability. There is no other competent, credible, and more probative evidence of record on the issue of nexus for secondary service connection. The Veteran's statements are not competent in this regard for the reasons described in the above paragraph.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Thus, the claims must be denied.


ORDER

Service connection for a right wrist disability, to include arthritis, on a direct basis and as secondary to service-connected left wrist fracture residuals and/or service-connected left shoulder fracture residuals, is denied.

Service connection for a right thumb disability, to include arthritis, on a direct basis and as secondary to service-connected left wrist fracture residuals and/or service-connected left shoulder fracture residuals, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


